Citation Nr: 0635369	
Decision Date: 11/14/06    Archive Date: 11/27/06	

DOCKET NO.  05-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic skin disorder, to include as 
secondary to exposure to Agent Orange, and, if so, whether 
the claim may be allowed. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Lincoln, Nebraska, that determined that new and 
material evidence sufficient to reopen a previously denied 
claim of entitlement to service connection for a chronic skin 
disorder had not been submitted.


FINDINGS OF FACT

1.  By rating decisions dated in September 1984 and January 
1985, the RO denied entitlement to service connection for a 
skin condition.  The veteran was notified of the latter 
decision by letter dated in February 1985, but failed to 
initiate an appeal, timely or otherwise.  

2.  On June 8, 2004, the RO received the veteran's reopened 
claim for service connection for a skin disorder.

3.  Evidence received since the final 1985 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim.

4.  The veteran's currently diagnosed skin disorder is 
related to his active service in Vietnam.


CONCLUSIONS OF LAW

1.  The January 1985 rating decision denying service 
connection for a chronic skin disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence added to the record since the January 1985 
rating decision is new and material, and the claim for 
entitlement to service connection for a chronic skin disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  Affording the veteran the benefit of the doubt, the 
criteria for entitlement to service connection for a chronic 
skin disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the instant 
case, it is the Board's conclusion that the law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim as to whether new and material evidence has 
been submitted to reopen his claim of entitlement to service 
connection for a chronic skin disorder.  This is so because 
the Board is taking action favorable to the veteran by 
reopening the claim and granting the benefits sought.  As 
such, the decision poses no risk of prejudice against the 
veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Board notes that the veteran had the opportunity to present 
testimony on his behalf before the undersigned Acting 
Veterans Law Judge in July 2006 and before a hearing officer 
at the Lincoln, Nebraska RO in March 2005.


Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
chloracne or any acneform disease consistent with chloracne 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be 
manifested to a degree of 10 percent or more at any time 
after service, except that chloracne or any acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
not become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
comes out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law 198-542, Section 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law 102-4, Section 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the only method for showing causation.  

In general, unappealed RO decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
may not be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. 
Brown, 6 Vet. App. 200 (1994).

The Board notes that there has been a regulatory change with 
respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).  Because the veteran filed his 
request to reopen his claim in June 2004, the new version of 
the law is applicable in this case.  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

Factual Analysis

The pertinent evidence of record at the time of the 1984 and 
1985 denial actions included the service medical and 
personnel records.  The service medical records were without 
reference to complaints or findings indicative of the 
presence of a chronic skin disorder.  

Also of record was a September 1984 statement from E. L. 
Penner, M.D.  He stated he first saw the veteran in September 
1971 for dermatitis of the feet.  This was described as 
principally due to fungus.  The veteran returned in August 
1976 complaining of a pruritic rash of the hands, feet, legs, 
and buttock.  No opinion was expressed as to the etiology of 
the skin difficulties.  The veteran was not subsequently seen 
by the physician.

Additional evidence included a January 1985 statement from a 
service comrade who stated that when visiting the veteran in 
the fall of 1971, he asked the veteran if he had had any 
problems with rashes or fungus since returning home from 
overseas.  He recalled that the veteran pulled up his left 
pant leg and showed him an area between the knee and ankle 
"which looked similar to jungle rot."  With regard to this 
statement, the Board notes that as a lay person, the 
individual was not competent to provide an opinion linking 
any skin disorder to the veteran's service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opinion on matters requiring medical knowledge).

Also of record at the time of the 1985 decision are reports 
of VA outpatient visits on periodic occasions in 1982 and 
1984 for skin problems.  At the time of one such visit in 
June 1984, the veteran indicated that he had recurring skin 
eruptions since about 1970 when he was in Vietnam.  

Evidence presented and secured since the 1985 rating decision 
consists of additional VA medical records, with some showing 
a diagnosis of eczema.  Also received was a May 2005 
statement from Eric S. Thomsen, M.D., who stated that he had 
recently examined the veteran for an eczematous eruption of 
the right lower extremity that reportedly had occurred 
shortly after the veteran returned from Vietnam in July 1970.  
The veteran indicated that the eruption had been present ever 
since his return from service.  The physician stated that the 
eczematous eruption "appears to be stress-related, but also 
could have developed from his military service.  However, I 
cannot state this with 100 percent assurance."

Additional evidence also includes an April 2006 statement 
from the veteran's daughter.  She indicated that she was born 
in 1971 and recalled that when she was young she remembered 
her father having a "very bad rash" on his lower extremity.  
The veteran's former wife also submitted a statement in June 
2006 which includes her recollection the veteran developing a 
rash on the lower part of his legs during the summer of 1970.  
The veteran also gave testimony before the Board that he had 
experienced problems with rashes since his period of service 
in Vietnam.

The Board finds that the aforementioned medical records and 
lay statement are new and material in that they were not part 
of the record before the RO when it issued its final 1985 
rating decision and they relate to the unestablished fact of 
whether the veteran has had continuous problems with rashes 
since his period of service.  As such, the Board finds that 
the new evidence materially alters the previous evidentiary 
picture and, indeed, raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. §§ 3.156, 3.303; 
Hodge, supra.  Thus, the claim of entitlement to service 
connection for a chronic skin disorder is reopened.  Pursuant 
to the foregoing, the veteran is entitled to have his claim 
considered on a de novo basis.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
and an evaluation of his credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Based on a longitudinal review of the entire evidence of 
record, the Board finds that although more specific 
information would be desirable, there is adequate evidence of 
record with which to make a decision at this time.  The 
veteran has provided a documented history of skin complaints 
covering the years following service to the present; he has 
been diagnosed by VA physicians and by a private physician as 
having a chronic skin disorder; and, his private physician 
stated in May 2005 that the veteran's skin disorder may have 
developed as a result of experiences during military service.  
There is no medical evidence to the contrary.  Therefore, 
when resolving all reasonable doubt in favor of the veteran, 
the Board concludes that the veteran's current skin disorder 
is a result of his period active service.  Accordingly, 
service connection for a chronic skin disorder is granted. 


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for a chronic skin disorder 
is reopened.

Service connection for a chronic skin disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


	                        
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


